 1
                                                                     The Honorable Timothy W. Dore
 2                                                                                         Chapter 7
                                                            Hearing Location: Courtroom 8106, Seattle
 3                                                                     Hearing Date: October 4, 2019
                                                                              Hearing Time: 9:30 a.m.
 4                                                                Response Date: September 27, 2019
 5
 6
 7                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   In Re:                                        )       Chapter 7
                                                   )       No. 18-11838
10            KATHLEEN ANN ESTABROOK               )
                                                   )       TRUSTEE’S MEMORANDUM
11                                                 )       INS SUPPORT OF MOTION
                                                   )       TO DENY DEBTOR
12                                                 )       EXEMPTION CLAIM
                                                   )       IN PERSONAL INJURY
13                                                 )       SETTLEMENT PROCEEDS
                                                   )
14
              COMES NOW the Chapter 7 Trustee, Ronald G. Brown, and hereby submits the following
15
     memorandum in support of the trustee’s motion to deny the debtor’s exemption claim against
16
     proceeds from personal injury claim settlements.
17
                                            Statement of Facts
18
              The debtor filed May 6, 2018. The original bankruptcy schedules did not schedule a personal
19
     injury claim. After the initial creditors meeting on June 7, 2019, and a continued creditors meeting
20
     on June 28, 2019, the debtor on July 30, 2019, more than 30 days after the last meeting, filed
21
     amended schedules listing a personal injury claim with “unknown” value and claimed an exemption
22
     in the sum of $23,675 pursuant to 11 U.S.C. 522(d)(11)(D). The trustee filed an objection to the
23
     exemption claim on August 1, 2019, on the basis that the asset was not disclosed and that the
24
     exemption pursuant to 11 U.S.C. 522(d)(11)(D) was unliquidated and is exclusive of an exemption
25
     for pain and suffering or compensation for actual pecuniary loss.
26
              The Bankruptcy Court entered an order on September 24, 2018 for a Rule 2004 examination
27
     against an attorney and his law firm who were representing the debtor in the personal injury claim
28

     TRUSTEE’S MEMORANDUM - 1
                                                                                    RONALD G. BROWN
                                                                                         ATTORNEY AT LAW
                                                                                     2525 WELLS FARGO CENTER
                                                                                          999 THIRD AVENUE
                                                                                    SEATTLE, WASHINGTON 98104
                                                                                      (206) 342-7850 TELEPHONE
Case 18-11838-TWD          Doc 59    Filed 08/29/19     Ent. 08/29/19 16:25:06       Pg. 1 of 3
                                                                                       (206)342-7851 FACSIMILE
 1   after the trustee was unable to obtain information and documents regarding the claim. The
 2   bankruptcy estate subsequently filed an ex parte motion to appoint special counsel for the
 3   bankruptcy estate to pursue the claim. The debtor objected, and the motion was scheduled for
 4   hearing. After hearing, the court entered an order appointing special counsel for the bankruptcy
 5   estate on December 12, 2018. In the debtor’s response to the appointment of special counsel, the
 6   debtor attached, as an exhibit to the response, an Agreement for Legal Services dated February 19,
 7   2018 with her attorney for the personal injury claim, more than two months before the debtor had
 8   filed for bankruptcy.
 9          The court previously entered an order authorizing the settlement of personal injury claims
10   against the tortfeasor’s liability insurance coverage in the sum of $25,000, obtained by special
11   counsel for the trustee, by a court order entered on June 11, 2019. The bankruptcy estate is now
12   seeking court authorization to settle underinsured motorist claims in the sum of $25,000.
13                                          Argument
14          The debtor signed an agreement dated February 19, 2018 to retain counsel to pursue the
15   personal injury claims before she filed about three months later on June 7, 2018. She was
16   undergoing continuing chiropractic treatment related to her injuries at the time of filing. The debtor
17   did not disclose the personal injury claim on her original schedules, but then amended the schedules
18   to add the claim more than 30 days after the continued creditors meeting once it became evident that
19   the estate would be administering the claim. The attorney that the debtor retained did not cooperate
20   with the bankruptcy estate and it required a Rule 2004 examination order to obtain appropriate
21   documentation. The debtor also opposed the appointment of special counsel to pursue the claim.
22          The U.S. Supreme Court in Law v. Siegel, 134 S.Ct. 1188, 1196 (2014) limits court authority
23   to disallow an exemption based upon the debtor’s fraudulent concealment of an asset. However, that
24   decision “does not evince any overweening affection or solicitude for dishonest debtors in
25   bankruptcy.” In re Elliott, 544 B.R. 421, 432 (9th Cir. BAP, 2016), aff’d 692 Fed Appx. 472 (2017).
26   The debtor cannot claim an exemption in property that was concealed. There is concealment of an
27   asset if the debtor “takes affirmative action to mislead creditors about whether particular property
28

     TRUSTEE’S MEMORANDUM - 2
                                                                                      RONALD G. BROWN
                                                                                           ATTORNEY AT LAW
                                                                                       2525 WELLS FARGO CENTER
                                                                                            999 THIRD AVENUE
                                                                                      SEATTLE, WASHINGTON 98104
                                                                                        (206) 342-7850 TELEPHONE
Case 18-11838-TWD         Doc 59     Filed 08/29/19      Ent. 08/29/19 16:25:06       Pg. 2 of 3
                                                                                         (206)342-7851 FACSIMILE
 1   existed.” 4 Collier on Bankruptcy 522.12 (2)(b) )(Alan N. Resnick & Henry J. Sommer, eds., 16th
 2   edition).
 3           In this case, the debtor took affirmative acts, not only to file original schedules not disclosing
 4   the personal injury claim, but also not to disclose an Agreement for Legal Services dated February
 5   19, 2018 with her attorney for the personal injury claim. The debtor appears to not have disclosed
 6   the claim to her bankruptcy counsel. See Trustee’s Declaration, Exhibit 1. Further, the debtor
 7   appears to have admitted to the trustee’s special counsel that she did not believe the car accident was
 8   “part of” the bankruptcy.” See Crosta Declaration. Significantly, the original and amended schedules
 9   are purposefully incomplete. She did not only not list the claim as an asset, but also did not list
10   accident-related medical bills on the schedule of debts. Id.
11           Under such circumstances, on the facts and on the basis of existing case law, the debtor
12   should not be allowed to claim an exemption in the personal injury claim proceeds. If the court may
13   nonetheless consider an exemption claim, an exemption claim pursuant to 11 U.S.C.522(d)(11)(D)
14   is limited and does not include an exemption for pain and suffering or compensation for actual
15   pecuniary loss. Most of the allocation for the settlement claim is for pain and suffering. See Crosta
16   Declaration.
17           DATED this 29th day of August, 2019.
18                                                   /s/ Ronald G. Brown
                                                     Ronald G. Brown, WSBA #8816
19                                                   Chapter 7 Trustee
20
21
22
23
24
25
26
27
28

     TRUSTEE’S MEMORANDUM - 3
                                                                                         RONALD G. BROWN
                                                                                              ATTORNEY AT LAW
                                                                                          2525 WELLS FARGO CENTER
                                                                                               999 THIRD AVENUE
                                                                                         SEATTLE, WASHINGTON 98104
                                                                                           (206) 342-7850 TELEPHONE
Case 18-11838-TWD          Doc 59     Filed 08/29/19      Ent. 08/29/19 16:25:06         Pg. 3 of 3
                                                                                            (206)342-7851 FACSIMILE
